Citation Nr: 0806615	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-06 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


                                      INTRODUCTION

The veteran had active service from May 1960 to May 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision on July 2005 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO).  The case later came under the 
jurisdiction of the Atlanta, Georgia RO.
        

FINDING OF FACT

The average pure tone hearing loss on the authorized 
audiological exam conducted in April 2005 was 46 decibels in 
the right ear and 53 in the left ear.  Speech recognition 
scores using the Maryland CNC word lists test were 92 percent 
in the left ear and 92 percent in the right ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation Rating for Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.  

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:
(a) When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 

According to the veteran's Form DD 214, the veteran served in 
Company "E" 1st Airborne Battle Group 325th Infantry, a unit 
that is part of the 82nd Airborne Division.  It is likely 
that the veteran's infantry and paratrooper duties involved 
constant exposure to the firing of weapons and engine noise 
from aircraft.  The veteran discussed how his military 
occupational specialty affected his hearing in the Statement 
in Support of Claim dated February 1990 and March 2005.  A 
March 1990 VA examination record includes a statement from 
the veteran where he disclosed how his hearing was affected 
after completing a jump.

In December 1974, the RO recognized that the veteran suffered 
from high frequency hearing loss and granted service 
connection.  The RO assigned a rating of zero percent (0%) 
because the veteran did not submit any evidence at the time 
to demonstrate that his hearing loss was at a compensable 
level.  The RO provided the same reasoning when it issued a 
decision in April 1990.  In March 2005, the RO received the 
veteran's claim for an increased rating for the service-
connected bilateral hearing loss.

There is only one examination report which addresses the 
current severity.  On the VA authorized audiological 
evaluation in April 2005 which was conducted at a non-VA 
facility, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
70
65
LEFT
10
20
65
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  The 
average pure tone hearing loss on the authorized audiology 
exam in April 2005 was 46 decibels in the right ear and 53 
decibels in the left ear.  

Under Table VI contained in Diagnostic Code 6100, the right 
ear average pure tone thresholds and speech recognition 
scores correspond to numeric designation of I and the scores 
for the left ear correspond to a numeric designation of I.

The intersection point for these categories under Table VII 
shows that the hearing loss does not exceed the levels 
contemplated for the noncompensable rating which the RO 
assigned.  In addition, an exceptional pattern of hearing 
loss which would warrant evaluation under 38 C.F.R. § 4.86 is 
not shown.  Accordingly, the Board concludes that the 
schedular criteria for a compensable disability rating for 
bilateral hearing loss are not met.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  

Duty to Assist

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The March 2005 letter from 
the RO provided the veteran with an explanation of the type 
of evidence necessary to substantiate his claim as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letter adequately informed the veteran that he should 
submit any additional evidence that he has in his possession.  
The Board notes that the letter provided extensive advice 
regarding evidence which could be submitted to support the 
claim, as is required by the Court of Appeals for Veterans 
Claims (Court) in the case of Vasquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008).  In this regard, 
the letter explains that the veteran should provide the RO 
with the most recent records which document the treatment for 
the condition underlying the veteran's claim.  The veteran 
should submit evidence showing that the service connected 
hearing loss increased in severity.  The letter provides 
guidance as to what documents the veteran should submit to 
assist with the RO's review.  The veteran may provide 
statements from his doctor, containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of the examinations and tests.  The 
veteran would not be limited to only information provided by 
treating physicians but may also provide statements from 
individuals who can describe from their own experience how 
the veteran's condition became worse.  The veteran would also 
be able to provide his own statements which detail the 
severity of his condition if he has not recently sought 
medical attention. Instructions are also included to inform 
the veteran that the VA can assist the veteran in obtaining 
treatment records from VA facilities or facilities authorized 
by the VA to provide treatments and examinations.

In addition, the veteran was provided extensive information 
regarding the rating criteria in a February 2006 Statement of 
the Case and he was afforded an opportunity to submit 
evidence thereafter.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without remand for further 
notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He was afforded a disability 
evaluation.  The veteran has declined to have a hearing.

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required. 


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


